Title: To James Madison from John M. Forbes, 13 June 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


13 June 1803, Hamburg. Encloses a copy of his last letter of 7 June. “It was very early to be foreseen that, in the prosecution” of the war, “violent aggressions of the rights of the nations professing peace and neutrality would often be committed”; of this he has had “an experimental Confirmation.” Even before the outbreak of hostilities, a British frigate was sent to Cuxhaven and men were impressed from British merchant ships in the harbor. The British chargé d’affaires and vice-consul even proposed that officers be allowed to search private homes for British seamen. “This was immediately refused,” as was “permission to visit American Vessels for the same purpose.” “An American Seaman, Richard Buley [Baley],” was impressed into service on the frigate La Constance; Forbes has made a claim for him to the British chargé and through Erving in London. The American schooner Astrea was boarded by a press gang from the British frigate Amethyste “with many Circumstances of violence,” and William Brown, a native of Massachusetts, was taken. Forbes’s efforts with the chargé and vice-consul to liberate him were unavailing. Has “expostulated with these Gentlemen in the most friendly and Conciliatory manner on these repeated abuses of power” but received “no Consolation.” Could get “no promise of redress for the past or of security against future aggressions of the same kind.” Was told to apply to the Admiralty in Great Britain and given “the untenable argument” that because some seamen’s protections had been found fraudulent, none would be respected. Insisted on “the territorial rights of Hamburg” and threatened “to enter a public Solemn protest,” but this was treated with “levity.” On 10 June, Nicholas, the British vice-consul, called on Forbes to persuade him not to issue a protest, arguing that it would give an advantage to France over Great Britain. Forbes replied that it was his duty to protest violations of the U.S. flag’s right to protection in a neutral harbor and that “questions of national right were not to be discussed at the Convenience of the aggressor.” Nicholas threatened, in “an unofficial and private opinion,” that should Forbes issue the protest, “the whole influence of the British Government in the U. S. would be employed” against him. “I expressed … my Contempt for any foreign influence and assured him … that I was very Confident in the support of my own Government and of public opinion in my own Country, in the measure I had taken.” “In a subsequent conversation … the menacing insinuation of British influence to remove me [was] not omitted.” Encloses copies of the protest and correspondence on this subject. “I hope to have your opinion on my Conduct in the present Case, to serve as a guide in such as may hereafter occur.” The French occupy Hanover but remain inactive. At the moment Hamburg’s security is pledged by Prussia, with the backing of Russia, and negotiations are ongoing in France for the “permanent Security” of the city. Requests again an extension of his powers to include Lower Saxony.
 

   
   RC and enclosures (DNA: RG 59, CD, Hamburg, vol. 1). RC 4 pp.; docketed by Wagner as received 7 Sept. For enclosures, see n. 1.



   
   The numbered enclosures (8 pp.; docketed by Wagner) are “true Copies” of (1) Richard Baley to Forbes, 22 May 1803, reporting his impressment and requesting help; (2) Forbes to George W. Erving, 5 June 1803, informing him of Baley’s impressment and the detaining of Baley’s letter until after the ship had sailed; (3) Forbes to Sir George B. Rumbold, British chargé d’affaires at Hamburg, 6 June 1803, complaining of the practice “of detaining and in some cases totally suppressing the applications of our Seamen to their public Agents for protection” in cases of impressment and expressing outrage at “the Insinuation that the protection of the United States has been basely sold” by Forbes; (4) Rumbold to Forbes, 6 June 1803, assuring the latter that there are no grounds “for any personal remonstrance” and that “a quiet and friendly enquiry” will show “that there is misunderstanding every where”; (5) Petaliah R. Bowers and Charles Babson to Forbes, 6 June 1803, describing the circumstances of William Brown’s impressment; (6) Forbes to Rumbold, 10 June 1803, informing the latter that Forbes will order “a public remonstrance and protest” against neutrality violations perpetrated by the British; (7) Forbes to Syndic von Sienen, 10 June 1803, enclosing a protest and demanding that the city of Hamburg “take such means as shall prevent the future infraction” of American rights and also “obtain a suitable reparation of the injury already sustained”; (8) Forbes’s 10 June 1803 protest against the impressment of William Brown; (9) Rumbold to Forbes, 10 June 1803, acknowledging receipt of Forbes’s letter of the same date; (10) Forbes to Erving, 10 June 1803, enclosing a copy of Forbes’s protest and noting that he is “threatened with the Vengeance of the British Ministry” and relies on Erving to vindicate him should he “be attacked in England”; (11) Forbes to Rumbold, 11 June 1803, enclosing a copy of the protest; and (12) a translation of von Sienen to Forbes, 11 June 1803, informing the latter of the action of the Hamburg Senate in this affair.



   
   A full transcription of this document has been added to the digital edition.

